Name: Decision of the EEA Joint Committee No 41/1999 of 26 March 1999 amending Annex XVIII (health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: labour law and labour relations;  European Union law;  employment;  business organisation
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(14)Decision of the EEA Joint Committee No 41/1999 of 26 March 1999 amending Annex XVIII (health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0047 - 0047Decision of the EEA Joint CommitteeNo 41/1999of 26 March 1999amending Annex XVIII (health and safety at work, labour law, and equal treatment for men and women) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XVIII to the Agreement was amended by Decision No 104/98 of the EEA Joint Committee of 30 October 1998(1).(2) Council Directive 98/59/EC of 20 July 1998 on the approximation of the laws of the Member States relating to collective redundancies(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1Annex XVIII to the Agreement shall be amended as follows:1. The text of point 22 (Council Directive 75/129/EEC) shall be replaced by the following:"398 L 0059: Council Directive 98/59/EC of 20 July 1998 on the approximation of the laws of the Member States relating to collective redundancies (OJ L 225, 12.8.1998, p. 16)".2. The text of point 26 (Council Directive 92/56/EEC) shall be deleted.Article 2The texts of Directive 98/59/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 24 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 197, 29.7.1999, p. 56, as corrected by OJ L 226, 27.8.1999, p. 44.(2) OJ L 225, 12.8.1998, p. 16.